


Exhibit 10.4


SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of October 31, 2012 (this
“Amendment”), amends the Credit Agreement, dated as of December 8, 2011 (the
“Credit Agreement”) among Portland General Electric Company (the “Borrower”),
the financial institutions from time to time parties thereto as lenders
(collectively, together with their respective successors and assigns, the
“Lenders”) and Bank of America, N.A., as administrative agent for the Lenders
(in such capacity, the “Agent”). Capitalized terms used but not otherwise
defined herein have the meanings assigned to such terms in the Credit Agreement.


WHEREAS, the parties hereto desire to amend the Credit Agreement as provided
herein.


NOW, THEREFORE, the parties hereto agree as follows:


SECTION 1    Amendments. Subject to the conditions precedent set forth in
Section 3, the Credit Agreement is amended as set forth below:


1.1    Amendment to Section 2.18.    Section 2.18 of the Credit Agreement is
amended in its entirety to read as follows:


2.18    Extension of Final Termination Date. The Borrower may, up to two times
during the term of this Agreement, request a one-year extension of each Lender's
Scheduled Termination Date by submitting a request for an extension to the Agent
(an “Extension Request”) no more than ninety (90) days, but not less than sixty
(60) days, prior to any anniversary of the Effective Date commencing with the
first anniversary thereof (the “Extension Date”). Any Extension Request shall
specify the date (which must be at least thirty (30) days after the Extension
Request is delivered to the Agent but no later than thirty (30) days prior to
the Extension Date) as of which the Lenders must respond to such Extension
Request (the “Response Date”). Promptly upon receipt of an Extension Request,
the Agent shall notify each Lender of the contents thereof. Each Lender shall,
not later than the Response Date for any Extension Request, deliver a written
response to the Agent approving or rejecting such Extension Request (and any
Lender that fails to deliver such a response by the Response Date shall be
deemed to have rejected such Extension Request). If (i) Lenders that
collectively have a Pro Rata Share of more than 50% approve an Extension Request
(which approval shall be at the sole discretion of each Lender) and (ii) all of
the Aggregate Outstanding Credit Exposure shall have been paid in full on the
Extension Date, then the then-effective Final Termination Date, and the
Scheduled Termination Date for each such approving Lender, shall be extended to
the date that is one year after the then-effective Final Termination Date or, if
such date is not a Business Day, to the next preceding Business Day (but the
then-effective Scheduled Termination Date for each other Lender shall remain
unchanged). The Agent shall promptly (and in any event not later than
twenty-five (25) days prior to the Extension Date for each of the Lenders)
notify the Borrower, in writing, of the Lenders' elections pursuant to this
Section 2.18. If Lenders that collectively have a Pro Rata Share of 50% or more
reject an Extension Request, then the Final Termination Date, and the Scheduled
Termination Date of each Lender, shall remain unchanged. The Borrower may elect
to replace any declining Lender under this Section 2.18 pursuant to the terms of
Section 2.17. Prior to the effectiveness of any Extension Request under this
Section 2.18, the Agent shall have received evidence, in form and substance
reasonably satisfactory to the Agent, that the Borrower has obtained the
approval of the Public Utility Commission of Oregon in connection with such
Extension Request.


1.2    Amendment to Section 6.10(xvi). Section 6.10(xvi) of the Credit Agreement
is amended in its entirety to read as follows:


(xvi)    Liens, in addition to those listed in clauses (i) through (xv) above,
incurred in the ordinary course of the Borrower's business on collateral with a
market value that in the aggregate does not exceed $50,000,000.






--------------------------------------------------------------------------------




SECTION 2    Representations and Warranties; No Conflicts.


2.1    Representations and Warranties of all Parties. Each party hereto
represents and warrants that (a) it has taken all necessary action to authorize
the execution, delivery and performance of this Amendment, (b) this Amendment
has been duly executed and delivered by such Person and constitutes such
Person's legal, valid and binding obligation, enforceable in accordance with its
terms, except as such enforceability may be subject to (i) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors' rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity) and (c) no consent, approval, authorization or
order of, or filing, registration or qualification with, any court or
governmental authority or third party is required in connection with the
execution or delivery by such Person of this Amendment.


2.2    Representations and Warranties of Borrower. The Borrower represents and
warrants to the Lenders that (a) the representations and warranties of the
Borrower set forth in Article V of the Credit Agreement (other than Section 5.10
of the Credit Agreement) are true and correct in all material respects as of the
date hereof, unless they specifically refer to an earlier date and (b) no event
has occurred and is continuing which constitutes a Default or an Unmatured
Default.


2.3    No Conflicts. Neither the execution and delivery of this Amendment, nor
the consummation of the transactions contemplated herein, nor performance of and
compliance with the terms and provisions hereof by the Borrower will (a)
violate, contravene or conflict with any provision of its respective articles or
certificate of incorporation, bylaws or other organizational or governing
document or (b) violate, contravene or conflict with any law, rule, regulation,
order, writ, judgment, injunction, decree, material contract or permit
applicable to the Borrower.


SECTION 3    Effective Date. This Amendment shall become effective as of the
date that the Agent shall have received counterparts of this Amendment duly
executed by the Borrower and the Required Lenders.


SECTION 4    Miscellaneous.


4.1    Continuing Effectiveness. As hereby amended, the Credit Agreement shall
remain in full force and effect and is hereby ratified and confirmed in all
respects. After the effectiveness hereof, all references in the Credit Agreement
or other Loan Documents to the “Agreement”, the “Credit Agreement” or similar
terms shall refer to the Credit Agreement as amended hereby. This Amendment is a
Loan Document.


4.2    Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment. A counterpart hereof, or a
signature page hereto, delivered to the Agent by facsimile or electronic mail
(in a .pdf or similar file) shall be effective as delivery of a manually-signed
counterpart hereof.


4.3    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Agent, including reasonable fees and charges of special counsel to the
Agent, in connection with the preparation, execution and delivery of this
Amendment.


4.4    Governing Law. This Amendment shall be construed in accordance with and
governed by the internal laws (without regard to the conflict of laws
provisions) of the State of New York.


4.5    Successors and Assigns. This Amendment shall be binding upon the
Borrower, the Lenders and the Agent and their respective successors and assigns,
and shall inure to the benefit of the Borrower, the Lenders and the Agent and
the respective successors and assigns of the Lenders and the Agent.


[Signature Pages Follow]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




PORTLAND GENERAL ELECTRIC COMPANY


By: /s/ Maria M. Pope                            
Name: Maria M. Pope                        
Title: SVP, CFO and Treasurer                        




BANK OF AMERICA, N.A., as Administrative Agent


By: /s/ Dora A. Brown                            
Name: Dora A. Brown                            
Title: Vice President                            




BANK OF AMERICA, N.A., as a Lender


By: /s/ Daryl K. Hogge                            
Name: Daryl K. Hogge                            
Title: Senior Vice President                            




BARCLAYS BANK PLC, as a Lender


By: /s/ May Huang                            
Name: May Huang                                
Title: Assistant Vice President                                




U.S. BANK NATIONAL ASSOCIATION, as a Lender


By: /s/ John M. Eyerman                            
Name: John M. Eyerman                            
Title: Vice President                            




JPMORGAN CHASE BANK, N.A., as a Lender


By: /s/ John E. Zur III                            
Name: John E. Zur III                            
Title: Authorized Officer    




THE BANK OF NOVA SCOTIA, as a Lender


By: /s/ Thane Rattew                            
Name: Thane Rattew                            
Title: Managing Director    




--------------------------------------------------------------------------------




THE NORTHERN TRUST COMPANY, as a Lender


By: /s/ Brandon C. Rolek                            
Name: Brandon C. Rolek                            
Title: Senior Vice President                            




ASSOCIATED BANK, N.A., as a Lender


By: /s/ Yolanda Meza                            
Name: Yolanda Meza                            
Title: Vice President                            




COBANK, ACB, as a Lender


By: /s/ Josh Batchelder                            
Name: Josh Batchelder                            
Title: Vice President                            




MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD.
NEW YORK BRANCH, as a Lender


By: /s/ Luke Hwang                            
Name: Luke Hwang                            
Title: VP & DGM                            




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Yann Blindert                            
Name: Yann Blindert                            
Title: Director    


